This opinion is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 127
The People of the State of New
York, &c., et al.,
            Respondents,
        v.
Sprint Nextel Corp., et al.,
            Appellants.




          Kannon K. Shanmugam, for appellants.
          Steven C. Wu, for respondents.
          Institute for Professionals in Taxation; Council on
State Taxation; Broadband Tax Institute; Taxpayers Against Fraud
Education Fund; Chamber of Commerce of the United States of
America; and The Business Council of New York State, Inc., amici
curiae.




LIPPMAN, Chief Judge:
          We hold that: (1) the New York Tax Law imposes sales
tax on interstate voice service sold by a mobile provider along
with other services for a fixed monthly charge; (2) the statute
is unambiguous; (3) the statute is not preempted by federal law;

                                 - 1 -
                               - 2 -                         No. 127

(4) the Attorney General's (AG) complaint sufficiently pleads a
cause of action under the New York False Claims Act (FCA)(State
Finance Law § 187 et seq.); and (5) the damages recoverable under
the FCA are not barred by the Ex Post Facto Clause of the United
States Constitution.
           In 1989, the United States Supreme Court held that the
dormant Commerce Clause of the Federal Constitution limited the
states' authority to tax interstate telephone calls.    A
telephone call was taxable only if it originated or terminated
within the state and was charged to an in-state billing or
service address (see Goldberg v Sweet, 488 US 252, 256 n 6, 263
[1989]).
           The Goldberg rule was easy to apply to landline
telephones, which had fixed physical locations.   But the next
decade saw "an explosion of growth in the wireless
telecommunications industry" (HR Rep 106-719, 106th Congress, 2d
Sess at 7, reprinted in 2000 US Code Cong & Admin News at 509),
[2000]), and states and service providers struggled to adapt the
Goldberg nexus requirement to mobile telephone calls.   States
developed different methods to determine which mobile calls to
tax.   As a result, some mobile telephone calls were subject to
taxation by multiple jurisdictions (id., at 7-8).
           A further complication was introduced as mobile
carriers began to sell flat-rate voice plans that charged a fixed
monthly price for access to a nationwide network, as opposed to


                               - 2 -
                                - 3 -                         No. 127

charging calls by the minute, regardless of where the calls were
placed or received.    These flat-rate plans made it "virtually
impossible to determine the portion of th[e] price charged for
individual calls, each of which may be subject to tax by a
different jurisdiction," and thus "impossible to determine the
amount of revenues to which each of the various state and local
transaction taxes should be applied" (S Rep 106-326, 106th
Congress, 2d Sess at 2).
            Congress responded by enacting the Mobile
Telecommunications Sourcing Act (MTSA)(4 USC § 116 et seq.)      The
MTSA establishes a uniform "sourcing" rule for state taxation of
mobile telecommunications services: the only state that may
impose a tax is the state of the customer's "place of primary
use" -- either a residential or primary business address, as
selected by the customer (4 USC §§ 117 [b], 124 [8]).
            The New York Legislature responded to the MTSA in 2002
by enacting multiple amendments to the Tax Law that clarified and
amended the State's treatment of mobile telecommunications
services.    Under the preexisting law that was enacted in 1965,
New York did not tax any interstate or international calls.      As
relevant here, the 2002 amendments implemented a new set of rules
-- specifically, those applicable to voice services sold through
flat-rate plans.
            Another legislative amendment, this one from 2010, led
directly to the issues posed by this litigation.    The FCA


                                - 3 -
                                - 4 -                        No. 127

provides for enforcement by both the AG (in civil enforcement
actions) and private plaintiffs on behalf of the government (in
"qui tam civil actions"), and the AG has the right to intervene
and file a superceding complaint in a qui tam action (State
Finance Law § 190 [1], [2], [5]).   The Act provides for the
imposition of treble damages and civil penalties against
violators (id. at § 189 [1]).
          The FCA applies to any person who "knowingly makes,
uses, or causes to be made or used, a false record or statement
material to an obligation to pay or transmit money or property
to" the government (id. at 189 [1] [g]).   The statute provides
that a defendant acts "knowingly" when defendant has "actual
knowledge" of a record's or statement's truth or falsity or "acts
in deliberate ignorance" or "reckless disregard" of its truth or
falsity (id. at § 188 [3] [a]).
          As originally enacted, the New York FCA did not apply
to false tax claims.   But, in 2010, the legislature amended it to
cover "claims, records, or statements made under the tax law" in
certain circumstances (L 2010, ch 379, § 3, codified at State
Finance Law § 189 [4]).   The amendment was designed to "provide
an additional enforcement tool against those who file false
claims under the Tax Law," and thus "deter the submission of
false tax claims" while also "provid[ing] additional recoveries
to the State and to local governments" (Letter from St Dept of
Tax & Fin, Aug 4, 2010 at 2, Bill Jacket, L 2010, ch 379).


                                - 4 -
                               - 5 -                         No. 127

          Sprint is a wireless telecommunications service
provider that does business in New York, and it sells wireless
"flat-rate" plans that include a certain number of minutes of
talk time for a fixed monthly charge.    After the New York Tax Law
amendments were enacted in 2002, Sprint paid sales tax on all of
its receipts from its flat-rate plans.
          In 2005, however, Sprint began a nationwide program of
"unbundling" charges within these flat-rate monthly plans.
Specifically, Sprint unbundled the portion of the fixed monthly
charge that it attributed to intrastate mobile voice services,
and did not collect taxes on the portion that it attributed to
interstate and international calls.    For the tax years at issue,
the percentage of the fixed monthly charge on which Sprint
collected sales tax ranged from 71.5% to 83.6%.   Sprint did not
separately state on customers' bills the charges for interstate
and international voice services included in the flat-rate plan.
          On March 31, 2011, Empire State Ventures, LLC, filed
suit against Sprint under the New York FCA.   On April 19, 2012,
the AG filed a superceding complaint, which converted the
relator's action into a civil enforcement action by the AG.
          The AG's complaint, as relevant here, alleges that
section 1105 (b) (2) of the New York Tax Law "requires the
payment of sales taxes on the full amount of fixed periodic
charges for wireless voice services sold by companies like Sprint
to New York customers."   It further alleges that section 1111 (l)


                               - 5 -
                                - 6 -                        No. 127

permits wireless providers to "treat separately for sales tax
purposes certain components of a bundled charge for mobile
telecommunications services, so long as the charges are not for
voice services."    The complaint asserts that Sprint violated the
Tax Law by failing to collect sales tax on the portion of its
flat-rate charge that was attributable to interstate and
international voice services.    It further alleges that Sprint's
decision to unbundle its plans sold for a fixed monthly charge
"was driven by its desire to gain an advantage over its
competitors by reducing the amount of sales taxes it collected
from its customers and, thereby, appearing to be a low-cost
carrier."    According to the AG, the percentages of the flat-rate
charges that Sprint allocated to interstate and international
calls were completely arbitrary.
            In support of its allegations that Sprint knowingly
submitted false tax statements, the AG cites a Tax Department
guidance memorandum published before the 2002 amendments became
effective, which states that the sales tax is to be applied in
the manner that the AG now advocates.    The AG points out that
Sprint adhered to this guidance until July 2005, when it changed
its tax practices.    Interestingly, Sprint did not seek a tax
refund for the 2002 - 2005 tax years in which it paid those
taxes.
            The AG further alleges that Sprint also disregarded the
statements of a Tax Department field auditor and enforcement


                                - 6 -
                              - 7 -                          No. 127

official advising Sprint in 2009 and 2011, respectively, that its
sales tax practice was illegal, and that it disregarded the fact
that the other major wireless carriers, unlike Sprint, did not
break their fixed monthly charges for voice services into
intrastate and interstate subparts for sales tax purposes, but
instead collected and paid sales tax on the full fixed periodic
charge for voice services.
          As relevant to this appeal, the complaint's causes of
action are all based on the same underlying contention that
Sprint knowingly violated the Tax Law, engaged in fraudulent or
illegal acts pursuant to Executive Law § 63 (12), and submitted
false documents to the State pursuant to the FCA.   The AG
requests civil penalties and treble damages for each of the false
tax documents submitted to the State.
          Sprint moved to dismiss the complaint for failure to
state a cause of action under CPLR 3211.   As relevant here,
Supreme Court denied the motion, holding that the Tax Law
unambiguously imposes a tax on receipts from every sale of mobile
telecommunications services that are voice services sold for a
fixed periodic charge (see People v Sprint Nextel Corp., 41 Misc
3d 511 [Sup Ct, NY County 2013]).   Moreover, even if the Tax Law
permitted Sprint to exclude from taxable receipts a portion of
its fixed monthly mobile voice charge to account for interstate
and international calls, the Tax Law also required Sprint to use
an objective, reasonable, and verifiable standard for identifying


                              - 7 -
                                - 8 -                       No. 127

the nontaxable components of the charge -- but the complaint
alleges that Sprint failed to comply with this requirement by
using "arbitrary" figures that were "not related to any
customer's actual usage" (id. at 515).   The court also concluded
that the complaint "alleges in great detail" how Sprint knowingly
submitted false tax statements to the Tax Department, in
violation of the FCA.    Supreme Court further held that New York's
Tax Law does not conflict with the federal MTSA, and rejected
Sprint's assertion that the Ex Post Facto Clause of the United
States Constitution bars retroactive application of the FCA
penalties and damages.
          The Appellate Division unanimously affirmed the denial
of Sprint's motion to dismiss (114 AD3d 622 [1st Dept 2014]).
The Court held that the AG's complaint adequately alleges that
Sprint violated the FCA, Executive Law § 63 (12), and the Tax Law
"by knowingly making false statements material to an obligation
to pay sales tax pursuant to Tax Law § 1105 (b)(2)" (id. at 622).
In addition, the Court rejected Sprint's claim that the Tax Law
is preempted by the MTSA, and its claim that retroactive
application of the FCA would be unconstitutional.   The Appellate
Division then certified the following question to this Court:
"Was the order of the Supreme Court, as affirmed by . . . this
Court, properly made?"
          In Matter of Helio, LLC (2015 WL 4192425, 2015 NY Tax
LEXIS ___, NY St Tax Appeals Trib DTA No. 825010, July 2, 2015),


                                - 8 -
                               - 9 -                       No. 127

the New York Tax Appeals Tribunal held that the language of Tax
Law § 1105 (b) is unambiguous, and imposes sales tax on
interstate voice service sold by a mobile provider along with
other services for a fixed monthly charge.   We agree.
          Section 1105 (b) of the Tax Law provides that tax
should be paid on:
          "(1) [t]he receipts from every sale, other
          than sales for resale, of the following . . .
          (B) telephony and telegraphy and telephone
          and telegraph service of whatever nature
          except interstate and international telephony
          and telegraphy and telephone and telegraph
          service and except any telecommunications
          service the receipts from the sale of which
          are subject to tax under paragraph two of
          this subdivision . . . .
          "(2) The receipts from every sale of mobile
          telecommunications service provided by a home
          service provider, other than sales for
          resale, that are voice services, or any other
          services that are taxable under subparagraph
          (B) of paragraph one of this subdivision,
          sold for a fixed periodic charge (not
          separately stated), whether or not sold with
          other services"
(Tax Law § 1105 [b]).
          The subject of the present dispute is the meaning of
the phrase "or any other services that are taxable under
subparagraph (B) of paragraph one of this subdivision" (Tax Law
§ 1105 [b] [2]).   Sprint contends that this language excepts from
sales tax its bundled charges from interstate and international
calls.   The AG, on the other hand, asserts that all mobile calls
are subject to tax under paragraph (b) (2), unless they are
separately stated on the customer's bill.

                               - 9 -
                               - 10 -                       No. 127
          First, subparagraph (b) (1) does not affect the
taxability of all mobile voice services under subparagraph (b)
(2) because (b) (2) is a specific provision under section 1105
which applies only to the sale of mobile telecommunications,
whereas (b) (1) applies to telephony and telegraphy generally.
"[W]henever there is a general and a particular provision in the
same statute, the general does not overrule the particular but
applies only where the particular enactment is inapplicable"
(McKinney's Cons Laws of NY, Book 1, Statutes § 238).
          Here, the plain language of the statute subjects to tax
all "voice services" that are "sold for a fixed periodic charge"
(Tax Law § 1105 [b] [2]).    Sprint does not contest that the
services at issue are such services.    No part of subparagraph (b)
(2) differentiates between intrastate or interstate and
international voice service.    The statute also taxes "any other
services . . . taxable under subparagraph (B)" (id.).    Sprint's
interpretation of the statute would make superfluous the words
"voice services, or any other" in subparagraph (b) (2) (see
Leader v Maroney, Ponzini & Spencer, 97 NY2d 95, 104 [2001]
["meaning and effect should be given to every word of a
statute"]).    The phrase "any other services that are taxable
under subparagraph (B)" must refer to services other than "voice
services."    Accordingly, it is unambiguous that Tax Law § 1105
(b) (2) imposes taxation on all voice services sold for a fixed
periodic charge, including the interstate and international calls


                               - 10 -
                              - 11 -                          No. 127
at issue here.
           This interpretation of the statute is bolstered by Tax
Law § 1111 (l)(2), which provides special rules for computing
receipts from the sale of mobile telecommunications.   This
section allows for the separate accounting of bundled services
which are non-taxable, if the provider can provide "an objective,
reasonable and verifiable standard for identifying each of the
components of the charge" -- but specifically applies only if it
is "not a voice service" (Tax Law § 1111 [l] [2] [emphasis
added]).
           Next, Sprint asserts that such an interpretation of the
New York Tax Law is preempted by the MTSA.   This argument is
unavailing.   Sprint cites 4 USC § 123 (b) for the presumption
that taxes may not be applied to interstate and international
calls which are bundled with intrastate calls where the service
provider can reasonably identify charges not subject to the tax.
Section 123 (b) provides:
           "If a taxing jurisdiction does not otherwise
           subject charges for mobile telecommunications
           service to taxation and if these charges are
           aggregated with and not separately stated
           from charges that are subject to taxation,
           then the charges for nontaxable mobile
           telecommunications services may be subject to
           taxation unless the home service provider can
           reasonably identify charges not subject to
           such tax, charge, or fee from its books and
           records that are kept in the regular course
           of business"
(4 USC § 123 [b] [emphasis added]).
           This bundling provision expressly opens by respecting

                              - 11 -
                              - 12 -                         No. 127
and incorporating state authority, rather than restricting it.
Section 123 (b) anticipates disaggregation only of charges "not
otherwise subject . . . to [state] taxation."   Because the New
York Tax Law imposes a tax on the entire amount of the fixed
monthly charge for voice services, there is no exemption for any
interstate and international component that would even trigger
section 123 (b)'s exception here.   However, no provision of the
MTSA prohibits the taxation of interstate and international
mobile calls.   In fact, Congress eliminated this distinction in
light of advances in mobile telecommunications technology.
Section 117 (b) of the MTSA allows for the taxation of "[a]ll
charges for mobile telecommunications services . . . subject[ ]
to tax . . . by the taxing jurisdictions whose territorial limits
encompass the customer's place of primary use, regardless of
where the mobile telecommunication services originate, terminate,
or pass through."   Accordingly, the AG's interpretation of the
New York Tax Law is not preempted by the federal MTSA.
          As to the AG's cause of action under the FCA, in order
to be liable under the FCA, a party must knowingly make a false
statement or knowingly file a false record.   The FCA defines
"knowingly" to mean "that a person, with respect to information:
(i) has actual knowledge of the information; (ii) acts in
deliberate ignorance of the truth or falsity of the information;
or (iii) acts in reckless disregard of the truth or falsity of
the information" (State Finance Law § 188).


                              - 12 -
                               - 13 -                         No. 127
            Sprint asserts that there is a reasonable
interpretation of the tax law that does not subject bundled
interstate and international calls to sales tax and, thus, there
can be no knowingly false record or statement, and no valid FCA
claim.   This is not the stuff that a CPLR 3211 dismissal is made
of.   Even assuming there could be such a reasonable
interpretation in the face of this unambiguous statute, it cannot
shield a defendant from liability if, as the complaint alleges
here, the defendant did not in fact act on that interpretation
(see United States ex rel. Oliver v Parsons Co., 195 F3d 457, 463
[9th Cir 1999]).    Otherwise, "[a] defendant could submit a claim,
knowing it is false or at least with reckless disregard as to
falsity . . . but nevertheless avoid liability by successfully
arguing that its claim reflected a 'reasonable interpretation' of
the requirements" (id. at 462, n 3).    Sprint will have to
substantiate in further proceedings that it actually held such
reasonable belief and actually acted upon it.
            Sprint argues that in Helio (DTA No. 825010), upon the
taxpayer's defeat at the Tax Appeals Tribunal on the issue of
taxability of bundled interstate and international mobile
telecommunications services, the Department of Taxation and
Finance imposed only minimum interest because the audit report
stated that "reasonable cause existed" for the taxpayer's
position.    But here, the AG alleges that Sprint, which is a much
larger service provider, did not act in good faith and that it


                               - 13 -
                               - 14 -                          No. 127
did not rely on what it now calls "its reasonable interpretation
of the statute" when it made its decision to alter its tax
practices.    Importantly, although the Tax Appeals Tribunal stated
that Helio's similar position was reasonable, that case did not
involve the level of deception and fraud alleged on the part of
Sprint here.
          Nevertheless, the AG has a high burden to surmount in
this case.    The FCA is certainly not to be applied in every case
where taxes were not paid.    Further, notice of a contrary
administrative position alone is not nearly enough to prove fraud
or recklessness under the FCA.    There can be no doubt the AG will
have to prove the allegations of fraud, that Sprint knew the AG's
interpretation of the statute was proper, and that Sprint did not
actually rely on a reasonable interpretation of the statute in
good faith.    But, given the complaint's allegations about the
agency guidance and industry compliance with the AG's position,
Sprint's payment of the proper amount of sales tax between 2002
and 2005, Sprint's undisclosed reversal of its practices in 2005,
and the explicit warnings that Sprint received from the Tax
Department, the AG has stated a cause of action for a false
claim.   On a CPLR 3211 motion to dismiss, the Court accepts facts
as alleged in the complaint as true, accords the plaintiff the
benefit of every possible favorable inference, and determines
whether the facts as alleged fit within any cognizable legal
theory (Leon v Martinez, 84 NY2d 83, 87-88 [1994]).    It is


                               - 14 -
                               - 15 -                         No. 127
premature to dismiss this complaint on such a motion.      The AG is
entitled to discovery, and there are factual issues that must be
fleshed out in further proceedings.
            We also hold that retroactive application of the FCA is
not barred by the Ex Post Facto Clause of the United States
Constitution (US Const Art 1, § 10).    In analyzing whether such
application of the statute is barred by the US Constitution, we
must first consider whether the legislature intended the FCA to
establish "civil" proceedings, and if so, whether it is "so
punitive either in purpose or effect as to negate the State's
intention to deem it civil" (Smith v Doe, 538 US 84, 92 [2003]
[internal punctuation and citations omitted]).    The FCA provides
that a person who "knowingly conceals or knowingly and improperly
avoids or decreases an obligation to pay or transmit money or
property to the state or a local government, or conspires to do
the same; shall be liable to the state . . . for a civil penalty
of not less than six thousand dollars and not more than twelve
thousand dollars" plus treble damages (State Finance Law § 189
[1] [h]).
            To assess whether the FCA is punitive, we look to seven
factors highlighted by the United States Supreme Court "to
determine whether an Act . . . is penal or regulatory in
character" (Kennedy v Mendoza-Martinez, 372 US 144, 168 [1963]).
These include:
            "[w]hether the sanction involves an
            affirmative disability or restraint, whether

                               - 15 -
                              - 16 -                        No. 127
          it has historically been regarded as a
          punishment, whether it comes into play only
          on a finding of scienter, whether its
          operation will promote the traditional aims
          of punishment — retribution and deterrence,
          whether the behavior which it applies is
          already a crime, whether an alternative
          purpose to which it may rationally be
          connected is assignable for it, and whether
          it appears excessive in relation to the
          alternative purpose assigned"
(id. at 168-169).
          The balance of the factors here weighs in favor of
permitting retroactive application.    The penalty scheme does not
impose an affirmative disability or restraint, and monetary
penalties like those imposed by the FCA have not "historically
been viewed as punishment" (United States ex rel. Bilotta v
Novartis Pharmaceuticals Corp., 50 F Supp 3d 497, 544 [SD NY
2014] [quotation marks and citations omitted]).
          Although this Court previously stated that the FCA's
penalty and damage scheme serves the aims of punishment,
retribution, and deterrence (State of N.Y. ex rel. Grupp v DHL
Express (USA), Inc., 19 NY3d 278, 286-287 [2012]), federal courts
have determined that the FCA's provision imposing "treble damages
carries a compensatory, remedial purpose alongside its punitive
and deterrent goals" (Kane ex rel. US v Healthfirst, Inc., 2015
WL 4619686, 2015 US Dist LEXIS 101778, *69 [SD NY Aug 3, 2015 No.
11 CIV. 2325 (ER)]; see also Bilotta, 50 F Supp 3d at 545-546; US
ex rel. Colucci v Beth Israel Medical Center, 603 F Supp 2d 677,
683 [SD NY 2009]).   As a result, the penalty and damages scheme


                              - 16 -
                              - 17 -                          No. 127
of the FCA "does not compel a conclusion that the statute is
penal" (Bilotta, 50 F Supp 3d at 546).
          Also, the FCA does not regulate conduct that was
already a crime, and the penalty scheme may be rationally
connected to the nonpunitive purposes of allowing the government
to be made whole (see Cook County v United States ex rel.
Chandler, 538 US 119, 130-132 [2003]).   Finally, given the
compensatory, nonpunitive aims of the statute, the penalties are
not unduly excessive.
          As the United States Supreme Court stated in Smith,
"only the clearest proof will suffice" to "transform what has
been denominated a civil remedy into a criminal penalty (538 US
at 92 [quotation marks and citations omitted]).   Here, while the
treble damages to be imposed are severe, Sprint's arguments do
not outweigh the Mendoza factors that weigh in favor of
retroactive application, nor do they amount to the "clearest
proof" required by Smith.   Therefore, the retroactive application
of the FCA does not trigger the Ex Post Facto Clause of the
United States Constitution.
          Accordingly, the order of the Appellate Division should
be affirmed, with costs, and the certified question answered in
the affirmative.




                              - 17 -
People ex rel. Empire State Ventures, LLC v Sprint Nextel Corp.
No. 127




STEIN, J.(dissenting in part):
           In my view, Tax Law § 1105 (b) (2) is an ambiguous
statute.   Given the procedural course the People have charted
here, we are required to interpret any ambiguity in favor of
Sprint, as the taxpayer, for the purpose of resolving Sprint's
motion to dismiss.   Because the Attorney General cannot establish
that Sprint's tax filings were actually false in light of this
ambiguity, the complaint's principal allegation -- that Sprint
violated the Tax Law by failing to collect sales tax due on
interstate mobile voice services based upon its purportedly
erroneous interpretation of the applicable statute -- must fail
and cannot form the basis of a cause of action pursuant to the
False Claims Act, Executive Law § 63 (12) or Tax Law article 28.
Therefore, I respectfully disagree with the majority insofar as
its affirmative answer to the certified question is premised upon
its conclusion that the complaint adequately alleges fraud by
claiming "that Sprint knew the AG's interpretation of the statute
was proper, and that Sprint did not actually rely on a reasonable
interpretation of the statute in good faith" (Majority Op, at
14).   To the contrary, the complaint has not sufficiently alleged
a violation of the Tax Law on this basis in the first instance,
let alone a knowing, fraudulent or "bad faith" violation.


                                 - 1 -
                                - 2 -                          No. 127
            However, while the complaint does not set forth viable
claims arising out of Sprint's interpretation of the statute, it
does adequately allege actual falsity and illegality based upon
the method used by Sprint in calculating the portion of its fixed
monthly charges that were attributable to interstate mobile voice
services.    Accepting as true the complaint's assertions that
Sprint's calculation of those charges was essentially arbitrary -
- and, therefore, that Sprint's tax filings bore no rational
relation to the amount of interstate mobile calls that were
actually made -- the complaint sufficiently alleges that Sprint
violated the Tax Law, engaged in persistent fraud and illegality
under Executive Law § 63 (12) and knowingly made or used false
records within the meaning of the False Claims Act.    Thus,
although I would answer the certified question in the negative --
the orders below were not properly made -- I would partially
affirm the Appellate Division order insofar as it allowed the
action to proceed on that narrow ground.
                                 I.
            Tax Law § 1105 (b) (2) is ambiguous because it lends
itself to more than one plausible or reasonable interpretation
(see Matter of Golf v New York State Dept. of Social Servs., 91
NY2d 656, 662-663 [1998]).    The language that the majority holds
to be unambiguous reads as follows:     "[T]here is hereby imposed
and there shall be paid a tax of four percent upon . . . [t]he
receipts from every sale of mobile telecommunications service


                                - 2 -
                               - 3 -                        No. 127
provided by a home service provider . . . that are voice
services, or any other services that are taxable under
subparagraph [(b) (1) (B)], sold for a fixed periodic charge (not
separately stated), whether or not sold with other services" (Tax
Law § 1105 [b] [2]).   The subparagraph referenced therein, Tax
Law § 1105 (b) (1) (B), subjects to tax "[t]he receipts from
every sale . . . of . . . telephony and telegraphy and telephone
and telegraph service of whatever nature except interstate and
international telephony and telegraphy and telephone and
telegraph service and except any telecommunications service the
receipts from the sale of which are subject to tax under
[sub]paragraph [(b) (2)]."
          Applying the canon of construction that a provision of
a statute that applies to a specific situation will override a
general provision, the majority concludes that subparagraph
(b) (1) (B) applies to telephony and telegraphy, generally,
whereas subparagraph (b) (2) applies specifically to the sale of
"mobile telecommunications" (Majority Op, at 10).   The majority
and the Attorney General read subparagraph (b) (2) as providing
for the taxation of "every sale of mobile telecommunications
services . . . that are voice services sold for a fixed periodic
charge" (Tax Law § 1105 [b] [2]) (whether interstate or
intrastate) and also allowing for the taxation of "other services
that are taxable under subparagraph [(b) (1) (B)]" (id.; see
Majority Op, at 10).   The majority concludes that "it is


                               - 3 -
                                - 4 -                      No. 127
unambiguous that Tax Law § 1105 (b) (2) imposes taxation on all
voice services sold for a fixed periodic charge, including the
interstate and international calls at issue here" because, to
read the statute otherwise, "would make superfluous the words
'voice services, or any other' in subparagraph (b) (2)" (Majority
Op, at 10).   The majority's interpretation of the statute is
unquestionably appealing in its simplicity.   Under that reading,
subparagraph (b) (2) provides that mobile voice services are
always taxable unless separately stated, regardless of whether
they are interstate or intrastate, and the subparagraph (b) (1)
(B) limitation on taxation of interstate services does not govern
mobile voice services at all.
          While I cannot disagree that such interpretation is
reasonable, I note that even the Attorney General concedes that
subparagraph (b) (1) (B), which differentiates between interstate
and intrastate services, continues to exempt certain mobile voice
services from taxation.   Specifically, the Attorney General
acknowledges that "[t]o be sure, (b) (2) itself provides that (b)
(1) (B)'s tax rule persists for certain types of mobile service
charges" and, therefore, "interstate mobile calls . . . that are
not sold for a flat fee, but instead [are] 'separately stated'"
(emphasis added) remain taxable under subparagraph (b) (1) (B).
Similarly, the Attorney General's complaint explains that, "[f]or
overage minutes that are charged to customers on a per-minute
usage basis, Sprint and other wireless carriers are required to


                                - 4 -
                                - 5 -                        No. 127
collect and pay New York state and local sales taxes only when
such calls are intrastate, and are not required to collect and
pay them on such calls that are interstate" (emphasis added).
Thus, although the majority notes that "[n]o part of subparagraph
(b) (2) differentiates between intrastate or interstate and
international voice service" (Majority Op, at 10), the Attorney
General concedes that some interstate mobile voice services
remain nontaxable under subparagraph (b) (1) (B), and the
statutory differentiation between intrastate and interstate
service persists for such services.
            Accepting the Attorney General's concession that the
limitation on interstate taxation in (b) (1) (B) continues to
apply to at least some mobile voice services, I would hold that
Sprint has plausibly read the language in dispute -- "voice
services, or any other services that are taxable under
subparagraph [(b) (1) (B)]" (Tax Law § 1105 [b] [2]) -- as
incorporating the (b) (1) (B) rule for both voice services and
any other mobile services.    Ultimately, the Attorney General
reads subparagraph (b) (2) as taxing all mobile voice services
that are sold for a fixed periodic charge, while applying the
(b) (1) (B) rule to other types of mobile telecommunications
services, whereas Sprint reads the language at issue just
slightly more broadly as applying the (b) (1) (B) rules to mobile
"voice services, or any other [mobile] services" (Tax Law § 1105
[b] [2]).    Under Sprint's interpretation, the purpose of


                                - 5 -
                               - 6 -                         No. 127
subparagraph (b) (2) is to expressly provide that services that
are taxable under subparagraph (b) (1) (B) -- text messaging,
intrastate voice services, etc. -- remain taxable even if bundled
with nontaxable services.   That reading of this less-than-clear
statutory text -- while perhaps not the most logical
interpretation -- is not unreasonable as a matter of law,
particularly in light of the relatively small gap that exists
between the parties' interpretations.
          Similarly, Tax Law § 1111 (l) (2) can be read in more
than one reasonable manner.   That section provides that certain
enumerated categories of untaxed nonvoice services, which are
bundled with taxable services, are subject to sales tax unless
the provider uses "an objective, reasonable and verifiable
standard for identifying" and quantifying the amount of each
component charge (Tax Law § 1111 [l] [2]).   The parties are in
agreement that the statute applies only to nonvoice services.
Applying the expressio unius est exclusio alterius canon of
statutory construction (see Matter of Jewish Home & Infirmary of
Rochester v Commissioner of N.Y. State Dept. of Health, 84 NY2d
252, 262 [1994]), the Attorney General argues that the
legislature's creation of an exception from the general rule for
the category of nonvoice services would imply that the category
of voice services was not to be excluded from the general rule.
That interpretation certainly is reasonable, and reading section
1111 (l) (2) together with section 1105 (b) (2) supports the


                               - 6 -
                                - 7 -                        No. 127
Attorney General's assertion that the legislature intended to
make all bundled voice services taxable, without permitting
carriers to exclude the interstate portion as nontaxable.
However, Sprint's alternative construction of section 1111 (l)
(2) is also reasonable.    Sprint argues that the focus of section
1111 (l) (2) is on nonvoice services and that the purpose of that
section is to enumerate the services -- such as internet access -
- that are also nontaxable, in addition to interstate voice
services.    Under Sprint's view, there is no need to include
interstate voice services in the section 1111 (l) (2) list
because they are already exempt from taxation under subparagraph
1105 (b) (1) (B).
            In short, both the Attorney General and Sprint have
advanced reasonable interpretations of the statutory language
and, because that language is susceptible of more than one
reasonable interpretation, it is inherently ambiguous.    Indeed,
the only other court to consider Sprint's tax strategy under
section 1105 (b) deemed the "legal concepts at issue" here
"murky" (Louisiana Mun. Police Employee's Ret. Sys. v Hesse, 962
F Supp 2d 576, 589 [US Dist Ct SD NY 2013]).1   I recognize that



     1
        That case involved a derivative action commenced by
Sprint's shareholders against its directors, alleging that they
breached their fiduciary duties and wasted corporate assets by
permitting Sprint to adopt the tax policy at issue here, which
the shareholders alleged was clearly in violation of New York
law. The District Court granted the directors' motion to dismiss
for failure to state a claim.

                                - 7 -
                               - 8 -                         No. 127
the shareholders' derivative action with which that decision was
concerned is distinguishable and involves a completely different
body of law from that before us and, further, that the District
Court expressly declined to rule on whether Sprint's
interpretation of the statute was "reasonable" (id. at 590 n 7).
Notwithstanding those distinctions, I agree with the District
Court that the legal concepts at issue here -- as well as the
statutory language -- are murky at best, and I cannot join the
majority decision holding that Tax Law § 1105 (b) is unambiguous.
                                II.
          A finding that the statute is ambiguous has
implications in the Tax Law context that are not present in other
procedural contexts.   Inasmuch as Sprint is not seeking a tax
exemption but, arguing instead, that the "transaction or event is
[not] subject to taxation" in the first instance (Matter of Grace
v New York State Tax Commn., 37 NY2d 193, 196 [1975]), the tax
statute at issue "must be narrowly construed and . . . any doubts
concerning its scope and application are to be resolved in favor
of the taxpayer" (Debevoise & Plimpton v New York State Dept. of
Taxation & Fin., 80 NY2d 657, 661 [1993]).   In contrast, if this
case had proceeded through the usual administrative process and
the same arguments were before us in the context of a CPLR
article 78 proceeding involving a challenge to a Tax Department
audit and assessment, we could "defer to" the Tax Department as
"the governmental agency charged with the responsibility for


                               - 8 -
                               - 9 -                         No. 127
administration of [a] statute in [a] case[] where interpretation
or application involves knowledge and understanding of underlying
operational practices or entails an evaluation of factual data
and inferences to be drawn therefrom, and the agency's
interpretation is not irrational or unreasonable" (Matter of New
York State Superfund Coalition, Inc. v New York State Dept. of
Envtl. Conservation, 18 NY3d 289, 296 [2011] [internal quotation
marks and citations omitted]; see Lorillard Tobacco Co. v Roth,
99 NY2d 316, 323 [2003]).
          Here, however, the Tax Department is not before us as a
party.   Therefore, we cannot defer to its interpretation.
Instead, the Attorney General has chosen to pursue Sprint in an
action in which its interpretation of the statute is not entitled
to deference and we are bound to resolve all ambiguities in
Sprint's favor, at least for the limited purpose of determining
whether the complaint states a claim and, consequently, whether
the courts below were correct in partially denying Sprint's
motion to dismiss.2   In turn, resolving the ambiguity in Sprint's


     2
       Resolution of the statutory ambiguities in Sprint's favor
is necessary only because the Attorney General has chosen to file
a superseding complaint in this whistleblower action, rather than
await the conclusion of the more typical administrative process.
An acknowledgment of the facial ambiguities in the statute by
this Court need not prevent the Tax Department from applying its
expertise to the detailed labor of fitting tax filings into the
language of Tax Law § 1105 (b) (2) (see Lorillard, 99 NY2d at
323) in other matters proceeding through the administrative
pipeline, such as Matter of Helio, LLC (2015 WL 4192425 [NY Tax
App Trib, July 2, 2015]). Nor would such acknowledgment require
the Tax Department to grant refunds to other wireless carriers

                               - 9 -
                               - 10 -                        No. 127
favor and adopting its interpretation necessarily means that the
complaint fails to adequately allege that Sprint's tax returns
were false simply because Sprint did not report receipts from the
interstate component of its mobile voice services for sales tax
purposes.
                                III.
            As explained in United States ex rel. Oliver v Parsons
Co. (195 F3d 457, 461 [1999], cert denied 530 US 1228 [2000]),
upon which the majority relies, the complaint must adequately
allege three elements in order to state a cause of action under
the False Claims Act:   (1) that Sprint filed the tax records at
issue, (2) that those records were actually false -- i.e., that
Sprint made a false statement or filed a false record because it
incorrectly stated the amount of sales tax owed under Tax Law §
1105 (b) -- and (3) that Sprint acted knowingly in doing so.     Due
to the procedural posture of this action, a conclusion that the
statute is ambiguous precludes a showing of actual falsity, the
second element of the False Claims Act cause of action, as a
matter of law.   That is, if the statute is ambiguous, our
precedent requires that we interpret it in Sprint's favor in this
plenary action, as explained above; and, if the statute is
interpreted in Sprint's favor, the complaint fails to adequately


who adopted the interpretation advanced by the Attorney General
and, therefore, collected and remitted sales tax on the receipts
from all interstate mobile voice services.


                               - 10 -
                              - 11 -                          No. 127
allege that Sprint's tax filings were based upon an incorrect
interpretation of the statute and, therefore, were actually
false.   For the same reason, the complaint has not sufficiently
stated a claim under Executive Law § 63 (12) and Tax Law article
28 to the extent that those causes of action are based upon
allegations that Sprint knowingly relied upon an unreasonable
interpretation of Tax Law § 1105 (b).
           Actual falsity is a threshold element of a False Claims
Act cause of action (see Parsons, 195 F3d at 461).   Actual
falsity does not relate to Sprint's mental state; rather, the
statutes' "meaning is ultimately the subject of judicial
interpretation, and it is [Sprint's] compliance with these
[statutes], as interpreted by this [C]ourt, that determines
whether its [tax strategy] resulted in the submission of a 'false
claim' under the Act" (Parsons, 195 F3d at 463).   In other words,
"while the reasonableness of [Sprint's] interpretation of the
applicable [statutes] may be relevant to whether it knowingly
submitted a false claim, the question of 'falsity' itself is
determined by whether [Sprint's] representations were accurate in
light of the applicable law," as construed by the Court for the
purpose of determining whether the complaint states a cause of
action (id. [emphasis added]).
           The complaint alleges that Sprint's sales tax filings
were false because Sprint "asserted [therein] that it owed less
in sales taxes [on interstate voice services] than it really did"


                              - 11 -
                              - 12 -                         No. 127
based upon an alleged misinterpretation of Tax Law § 1105 (b).
However, because the statute is ambiguous and its ambiguities
must be resolved in Sprint's favor, the complaint fails to
adequately allege any misinterpretation, regardless of whether
Sprint acted knowingly, recklessly or with deliberate ignorance.
Stated differently, the complaint does not identify any tax
filings that satisfy the element of "falsity," in relation to
Sprint's interpretation of the statute.   Because the complaint
does not adequately plead this threshold element, we need not
reach the question on which the majority focuses, i.e., whether
the complaint sufficiently alleges that Sprint acted "knowingly"
in making its purportedly false statements.
                                IV.
          That said, the determinations of the courts below
should be affirmed, in part, on a different ground.   As the
Attorney General argues, even if the statutes at issue must be
interpreted in this proceeding as permitting Sprint to exclude
from its taxable receipts the portion of its flat-rate plans
attributable to interstate mobile voice services, the complaint
contains other allegations -- sufficient to survive a motion to
dismiss -- that Sprint's tax forms were false in another respect.
Specifically, the complaint alleges that the arbitrary deduction
that Sprint applied to its receipts from interstate mobile voice
services did not, in fact, reflect the interstate calls of
Sprint's customers.   The complaint sets forth detailed assertions


                              - 12 -
                              - 13 -                         No. 127
that Sprint calculated the portion of its calls that were
interstate by arbitrarily applying a percentage used to calculate
an unrelated federal surcharge at times, but that Sprint did not
modify its allocations when the federal government changed the
percentage used to calculate the surcharge, nor did Sprint
consistently adhere to the percentage allocations.   In that
regard, the Attorney General contends that Sprint did not even
attempt to identify the interstate component of its mobile voice
services, much less adhere to the disaggregation requirements set
out in federal and state law and, thus, it violated the Tax Law
in the manner in which it allocated the percentage of its fixed
monthly charges that was attributable to interstate mobile voice
service.   On this appeal, which involves a CPLR 3211 motion
to dismiss, "[w]e accept the facts as alleged in the complaint as
true, accord plaintiffs the benefit of every possible favorable
inference, and determine only whether the facts as alleged fit
within any cognizable legal theory . . . [because] the criterion
is whether the proponent of the pleading has a cause of action,
not whether [it] has stated one" (Leon v Martinez, 84 NY2d 83,
87-88 [1994] [internal quotation marks and citations omitted]).
While plaintiffs may not have expressly pleaded any claims based
on Sprint's failure to use an objective standard as required by
state and federal laws addressing the proper unbundling of its
fixed monthly charges, the allegations to support such a claim
are set forth in the complaint and establish that plaintiffs have


                              - 13 -
                              - 14 -                         No. 127
viable causes of action under the False Claims Act, Executive Law
§ 63 (12) and Tax Law article 28.
                                V.
          In sum, Tax Law § 1105 (b) (2) is ambiguous because it
can be reasonably interpreted in more than one manner and,
inasmuch as it is a tax statute, section 1105 (b) (2) must be
interpreted in Sprint's favor for purposes of determining whether
the complaint adequately states a cause of action.   If Sprint's
interpretation is deemed correct, as it must be, the complaint
necessarily fails to state a cause of action by asserting that
Sprint filed false returns simply by virtue of the fact that the
returns are consistent with that interpretation (whether Sprint
believed the interpretation to be correct or not).   Therefore,
the causes of action under the False Claims Act, Executive Law §
63 (12) and Tax Law article 28 cannot be sustained on the basis
of the Attorney General's allegation that Sprint misinterpreted
the Tax Law.   Those causes of action could, however, proceed on
the limited basis that Sprint's tax forms were knowingly false,
illegal and violative of the Tax Law because Sprint's arbitrary
method of calculating its deduction did not have any rational
connection to the amount of interstate calls actually made by
Sprint's customers.   Accordingly, I would answer the certified
question in the negative and would modify the Appellate
Division's order by dismissing so much of the False Claims Act,
Executive Law and Tax Law causes of action that were based upon


                              - 14 -
                                - 15 -                           No. 127
Sprint's purportedly erroneous interpretation of Tax Law § 1105
(b), and insofar as modified, would affirm the order allowing the
claims to proceed on the narrow ground set forth in this opinion.
*   *   *   *   *   *   *   *     *      *   *   *   *   *   *     *   *
Order affirmed, with costs, and certified question answered in
the affirmative. Opinion by Chief Judge Lippman. Judges Pigott,
Abdus-Salaam and Fahey concur. Judge Stein dissents in part in
an opinion. Judge Rivera took no part.

Decided October 20, 2015




                                - 15 -